Case 2:21-cv-03395 Document 1 Filed 07/30/21 Page 1 of 26




                                                            Philadelphia
                                 Case 2:21-cv-03395  Document
                                                 UNITED         1 FiledCOURT
                                                        STATES DISTRICT 07/30/21 Page 2 of 26
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                                        Philadelphia, PA 19148
Address of Plaintiff: ______________________________________________________________________________________________
                      300 Fifth Avenue, Pittsburgh, PA 15222; 1601 Market Street, Philadelphia, PA 19103
Address of Defendant: ____________________________________________________________________________________________

Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                       No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                       No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                       No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                       No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
      07/30/2021
DATE: __________________________________                           V.DWKHULQH&2HOWMHQ
                                                             __________________________________________                                    318037
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                   Attorney I.D. # (if applicable)


CIVIL: 3ODFHD¥LQRQHFDWHJRU\RQO\

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                       1.    Insurance Contract and Other Contracts
       2.     FELA                                                                               2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                          3.    Assault, Defamation
       4.     Antitrust                                                                          4.    Marine Personal Injury
       5.     Patent                                                                             5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                         6.    Other Personal Injury (Please specify): _____________________
✔      7.     Civil Rights                                                                       7.    Products Liability
       8.     Habeas Corpus                                                                      8.    Products Liability – Asbestos
       9.     Securities Act(s) Cases                                                            9.    All other Diversity Cases
       10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (7KHHIIHFWRIWKLVFHUWLILFDWLRQLVWRUHPRYHWKHFDVHIURPHOLJLELOLW\IRUDUELWUDWLRQ

     Katherine C. Oeltjen, Esquire counsel of record or pro se plaintiff, do hereby certify:
I, ____________________________________________,


     ✔        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


      07/30/2021
DATE: __________________________________
                                                                   V.DWKHULQH&2HOWMHQ
                                                             __________________________________________                                    318037
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (/2018)
                   Case 2:21-cv-03395 Document 1 Filed 07/30/21 Page 3 of 26
                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                        CASE MANAGEMENT TRACK DESIGNATION FORM
        KAREN A. KAVALAUSKAS                      :                          CIVIL ACTION
                         Plaintiff                :
                     v.                           :
        PNC BANK, et al.                          :
                          Defendants.             :                          NO.

                                   DEFENDANT
In accordance with the Civil Justice     Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                            ( )

(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )

(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )

(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ( )

(e) Special Management – Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                              ( )

(f) Standard Management – Cases that do not fall into any one of the other tracks.                  ( X)


  July 30, 2021                   / /s/ Katherine C. Oeltjen         Katherine C. Oeltjen
Date                                Attorney-at-law                    Attorney for Plaintiff
 215-545-7676                    215-565-2852                          oeltjen@consolelaw.com

Telephone                           FAX Number                          E-Mail Address


(Civ. 660) 10/02
            Case 2:21-cv-03395 Document 1 Filed 07/30/21 Page 4 of 26




                    IN THE UNITED STATES DISTRICT COURT FOR
                     THE EASTERN DISTRICT OF PENNSYLVANIA

____________________________________
                                    :
KAREN A. KAVALAUSKAS                :
Philadelphia, PA 19148              :                CIVIL ACTION NO.
                                    :
                        Plaintiff,  :
                                    :                JURY TRIAL DEMANDED
              v.                    :
                                    :
PNC BANK                            :
1600 Market Street                  :
Philadelphia, PA 19103              :
                                    :
and                                 :
                                    :
PNC FINANCIAL                       :
SERVICES GROUP, INC.                :
The Tower at PNC Plaza              :
300 Fifth Avenue                    :
Pittsburgh, PA 15222                :
                                    :
                                    :
                        Defendants. :
___________________________________ :

                                         COMPLAINT

I.     INTRODUCTION

       Plaintiff, Karen A. Kavalauskas (“Plaintiff”), brings this action against PNC Bank and The

PNC Financial Services Group, Inc., (collectively, “Defendants”) following her termination

because of her age, disability and related need for medical leave following forty-two (42) years of

exemplary service to Defendants. Plaintiff began working for Defendants when she was seventeen

(17) earning multiple promotions along the way and ultimately serving as the Executive Assistant,

Senior Administrative Officer to a Regional President of Defendants. Defendants terminated

Plaintiff less than two-months after a medical leave for cancer treatment at age sixty (60) citing
            Case 2:21-cv-03395 Document 1 Filed 07/30/21 Page 5 of 26




only a “position elimination” as the reason for her termination. Plaintiff now brings claims under

the Age Discrimination in Employment Act, as amended, 29 U.S.C. §621, et seq. (“ADEA”), the

Americans with Disabilities Act, as amended, 42 U.S.C. §12101, et seq. (“ADA”), the Family

Medical Leave Act, 29 U.S.C. §2601, et seq. (“FMLA”) the Pennsylvania Human Relations Act,

as amended 43 P.S. §951, et seq. (“PHRA”) and the Philadelphia Fair Practices Ordinance, Phila

Code §9-1101, et seq. (“PFPO”).

II.      PARTIES

      1.       Plaintiff, Karen A. Kavalauskas, is a citizen of the Commonwealth of Pennsylvania.

She resides in Philadelphia, Pennsylvania.

      2.       Plaintiff is sixty-two (62) years old.

      3.       Defendant PNC Bank is organized under the laws of Delaware and a wholly owned

subsidiary of Defendant PNC Financial Services Group, Inc.

      4.       Defendant PNC Bank is headquartered at 1600 Market Street, Philadelphia, PA

19103.

      5.       Defendant The PNC Financial Group, Inc is organized under the laws of the

Commonwealth of Pennsylvania and headquartered at The Tower at PNC Plaza, 300 Fifth Avenue,

Pittsburgh, PA 15222.

      6.       At all times material here to, the Defendants maintained a place of business at 1600

Market Street, Philadelphia, PA 19103.

      6.       Defendants are engaged in an industry affecting interstate commerce and regularly

conduct business in the Commonwealth of Pennsylvania and the City of Philadelphia.


                                                  2
             Case 2:21-cv-03395 Document 1 Filed 07/30/21 Page 6 of 26




       7.      At all times material hereto, Defendants employed more than fifty (50) people

within seventy-five (75) miles of Plaintiff’s work location and more than four (4) employees within

the Commonwealth of Pennsylvania.

       8.      At all times material hereto, Defendants acted by and through their authorized

agents, servants, workmen, and/or employees acting within the course and scope of their

employment with Defendants and in furtherance of Defendants’ business.

       9.      At all times material hereto, Defendants acted as “employer(s)” within the meaning

of the statutes which form the basis of this matter.

       10.     At all times material hereto, Plaintiff was an “employee” of Defendants within the

meaning of the statutes which form the basis of this matter.

III.     JURISDICTION AND VENUE

       11.     The causes of action which form the basis of this matter arise under the ADEA, the

ADA, the FMLA, the PHRA and the PFPO.

       12.     The District Court has jurisdiction over Counts I (ADEA), II (ADA), and III

(FMLA) pursuant to 28 U.S.C. §1331.

       13.     The District Court has supplemental jurisdiction over Count IV (PHRA) and Count

V (PFPO) pursuant to 28 U.S.C. §1367.

       14.     Venue is proper in this District Court under 28 U.S.C. §1391(b).

       15.     On or about July 26, 2019, Plaintiff filed a Complaint with the Pennsylvania Human

Relations Commission (“PHRC”) and cross-filed with Equal Employment Opportunity

                                                  3
             Case 2:21-cv-03395 Document 1 Filed 07/30/21 Page 7 of 26




Commission (“EEOC”) complaining of the acts of discrimination alleged herein. Attached hereto,

incorporated herein, and marked as Exhibit “1” is a true and correct copy of the Compliant (with

personal identifying information redacted).

      16.      On or about May 3, 2021, the EEOC issued to Plaintiff a Notice of Right to Sue for

the above Complaint/Charge. Attached hereto and marked as Exhibit “2” is a true and correct copy

of the Notice (with personal identifying information redacted).

      17.      Plaintiff   has   fully   complied with   all administrative    prerequisites   for

commencement of this action.

IV.     FACTUAL ALLEGATIONS

      18.       Plaintiff began working for Defendants on or about December 13, 1976 as a

secretary.

      19.       Plaintiff was employed at Defendants for over forty-two (42) years, from age

seventeen (17) until age sixty (60).

      20.      Plaintiff consistently performed her job duties in a highly competent manner,

receiving positive feedback.

      21.      Plaintiff was promoted several times during her employment. Plaintiff last held the

position of Executive Assistant, Senior Administrative Officer.

      22.      As Executive Assistant, Senior Administrative Officer, Plaintiff supported a high-

level executive and was responsible for serving as liaison for members of the Executive Suite with

internal and external partners. She also performed a variety of administrative duties to support a

Regional President and the Client and Community Relations team.


                                                4
               Case 2:21-cv-03395 Document 1 Filed 07/30/21 Page 8 of 26




     23.          Plaintiff last reported to Joseph Meterchick (“Meterchick”) (61 1), Regional

President. Meterchick reports to Louis Cestello (58), Executive Vice President, Head of Regional

Markets.

     24.          Plaintiff worked for Defendants in their 1600 Market Street, Philadelphia,

Pennsylvania location and within the Executive Suite.

     25.          At all times material hereto, Plaintiff was the oldest Executive Assistant in the

Philadelphia Executive Suite.

     26.          Plaintiff began reporting to Meterchick in or about 2016.

     27.          In or about July 2017, Meterchick raised the issue of retirement with Plaintiff.

Plaintiff indicated that she was not “ready” to retire and that she wanted to continue her career

with Defendants indefinitely.

     28.          Plaintiff understood that she was being asked to discuss retirement because she was

in her sixties (60’s) and that if she had been substantially younger the topic of her retirement would

not have been raised with her by Defendants.

     29.          On or about January 16, 2019, Plaintiff was diagnosed with suspected uterine

cancer, a disability.

     30.          Plaintiff learned that she required surgery for the cancer.

     31.          Shortly thereafter, on or about January 18, 2019, Plaintiff informed Meterchick that

she required surgery and shared further details related to her disability.

     32.          Plaintiff told Meterchick that she would likely require a medical leave of absence.



1
  All ages and disability status(es) referenced herein, except for Plaintiff’s own, are alleged based upon Plaintiff’s
information and belief.
                                                            5
             Case 2:21-cv-03395 Document 1 Filed 07/30/21 Page 9 of 26




    33.        Plaintiff provided Defendants with a note from her doctor and otherwise provided

additional details about her disability and need for medical leave of absence to begin on or about

January 31, 2019.

    34.        On January 31, 2019, Plaintiff went out of work on a medical leave of absence.

    35.        Plaintiff’s medical leave of absence was leave covered by the FMLA.

    36.        On January 31, 2019, Plaintiff underwent surgery for her uterine cancer.

    37.        On or about March 7, 2019, Plaintiff told Meterchick that she would return to work

on April 1, 2019 and further shared that a biopsy following her surgery confirmed a cancer

diagnosis.

    38.        Plaintiff told Meterchick that her surgeon recommended that she attend wellness

programs and engage other resources at the hospital-based cancer center where she was being

treated once she returned to work.

    39.        Plaintiff requested the following reasonable accommodation from Defendants in

connection with her disability: permission to take one half day or one full day per week for eight

(8) weeks to attend wellness sessions recommended by her physician.

    40.        Defendants instructed Plaintiff to use her vacation days to attend the wellness

sessions.

    41.        On April 1, 2019, Plaintiff returned to work from her medical leave of absence.

    42.        Plaintiff used her vacation days to attend the wellness sessions.

    43.        Approximately six (6) weeks after her return from medical leave, on or about May

16, 2019, in a meeting with Meterchick and Tiana Escofil (48) (“Escofil”), Assistant Vice

President, Employee Relations Specialist, Defendants terminated Plaintiff’s employment.

                                                 6
            Case 2:21-cv-03395 Document 1 Filed 07/30/21 Page 10 of 26




    44.        Plaintiff was told her termination was effective July 19, 2019 with her last day in

the office on May 22, 2019.

    45.        Plaintiff was completely shocked and blindsided by her termination.

    46.         Before Plaintiff shared her cancer diagnosis and took medical leave, Defendants

never indicated that Plaintiff’s job was in jeopardy.

    47.        Defendants’ stated reason for Plaintiff’s termination was “elimination” of her

position.

    48.        Defendants terminated Plaintiff’s employment because of her disability and/or her

age and/or for seeking reasonable accommodations for her disability and/or for taking a medical

leave of absence for her disability.

    49.        Plaintiff had no material performance or disciplinary issues throughout her more

than forty-two (42) years of service for Defendants.

    50.        Plaintiff was the only employee, to her knowledge, notified of termination on May

16, 2019.

    51.        Defendants have assigned a portion of Plaintiff’s job duties to Regina Donnelley

(40), Executive Assistant.

    52.        Plaintiff was more qualified and experienced to perform her job duties than the

younger, nondisabled employee(s) to whom Defendants assigned her job duties after Plaintiff’s

termination.

    53.        When Plaintiff was terminated, Defendants retained substantially younger, less-

qualified, non-disabled employees who had not recently taken medical leave.



                                                 7
            Case 2:21-cv-03395 Document 1 Filed 07/30/21 Page 11 of 26




    54.        Plaintiff’s age was a motivating and/or determinative factor in connection with

Defendants’ discriminatory treatment of Plaintiff, including in connection with her termination,

without limitation.

    55.        Plaintiff’s disability, including her record of disability and Defendants’ regarding

her as having a disability, was a motivating and/or determinative factor in connection with

Defendants’ discriminatory treatment of Plaintiff, including in connection with her termination,

without limitation.

    56.        At all times material hereto, Plaintiff was able to perform the essential functions of

her job with or without a reasonable accommodation.

    57.        Plaintiff’s requests for leave and/or for reasonable accommodations were

motivating and/or determinative factor(s) in Defendants’ discriminatory and retaliatory treatment

of Plaintiff including in connection with her termination, without limitation.

    58.        Defendants failed to prevent or address the discriminatory and retaliatory conduct

referred to herein and further failed to take corrective and remedial measures to make the

workplace free of discriminatory and retaliatory conduct.

    59.        Defendants retaliated against Plaintiff for taking FMLA leave.

    60.        As a direct and proximate result of Defendants’ discriminatory and retaliatory

conduct, Plaintiff has in the past incurred, and may in the future incur, a loss of earnings and/or

earning capacity, loss of benefits, pain and suffering, embarrassment, humiliation, loss of self-

esteem, mental anguish, and loss of life’s pleasures, the full extent of which is not known at this

time.



                                                 8
            Case 2:21-cv-03395 Document 1 Filed 07/30/21 Page 12 of 26




    61.        Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendants’ discriminatory and retaliatory acts unless and until

this Court grants the relief requested herein.

    62.        No previous application has been made for the relief requested herein.

                                        COUNT I—ADEA

     63.       Plaintiff incorporates herein by reference paragraphs 1 through 62 above, as if set

forth herein in their entirety.

     64.       By committing the foregoing acts of discrimination against Plaintiff, Defendants

have violated the ADEA.

     65.       Defendants’ violations of the ADEA were intentional and willful under the

circumstances, warranting the imposition of liquidated damages.

     66.       As a direct and proximate result of Defendants’ violation of the ADEA, Plaintiff

has suffered the injuries, damages and losses set forth herein.

      67.      Plaintiff is entitled to all costs and attorneys’ fees incurred as a result of the

unlawful behavior complained of herein.

      68.      Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendants’ discriminatory acts unless and until this Court grants

the relief requested herein.

      69.      No previous application has been made for the relief requested herein.

                                        COUNT II – ADA

      70.      Plaintiff incorporates herein by reference paragraphs 1 to 69 above, as if set forth

herein in their entirety.
                                                 9
            Case 2:21-cv-03395 Document 1 Filed 07/30/21 Page 13 of 26




      71.      By committing the foregoing acts of discrimination and retaliation against Plaintiff,

Defendants have violated the ADA.

      72.      Defendants acted intentionally, and with malice and/or reckless indifference to

Plaintiff’s rights, and their conduct warrants the imposition of punitive damages.

      73.      As a direct and proximate result of Defendants’ violation of the ADA, Plaintiff has

suffered the injuries, damages, and losses set forth herein.

      74.       Plaintiff is entitled to all costs and attorneys’ fees incurred as a result of the

unlawful behavior complained of herein.

    75.        No previous application has been made for the relief requested herein.

                                      COUNT III—FMLA

      76.      Plaintiff incorporates by reference paragraphs 1 through 75 above as if set forth

fully herein in their entirety.

      77.      By committing the foregoing acts against Plaintiff, Defendants have violated the

FMLA.

      78.      Defendants’ conduct was retaliatory.

      79.      Said violations were willful, not in good faith and Defendants did not have

reasonable grounds to believe that the foregoing acts were not in violation of the FMLA.

      80.      The imposition of liquidated damages is warranted.

      81.      As a direct and proximate result of Defendants’ violations of the FMLA, Plaintiff

has suffered damages and losses set forth herein and has incurred attorneys’ fees and costs.




                                                10
             Case 2:21-cv-03395 Document 1 Filed 07/30/21 Page 14 of 26




      82.      Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendants’ violations of the FMLA unless this Court grants the

relief requested herein.

      83.      No previous application has been made for the relief requested herein.

                                      COUNT IV—PHRA

      84.      Plaintiff incorporates herein by reference paragraphs 1 through 83 above, as if set

forth herein in their entirety.

      85.      Defendants, by the above improper and discriminatory and retaliatory acts, have

violated the PHRA.

      86.      Said violations were intentional and willful.

      87.      As a direct and proximate result of the Defendants’ violation of the PHRA, Plaintiff

has sustained the injuries, damages and losses set forth herein and has incurred attorneys’ fees

and costs.

      88.      Plaintiff is now suffering and will continue to suffer irreparable injuries and

monetary damages as a result of the Defendants’ discriminatory acts unless and until the Court

grants the relief requested herein.

      89.       No previous application has been made for the relief requested herein.

                                       COUNT V—PFPO

      90.      Plaintiff incorporates herein by reference paragraphs 1 through 89 above, as if set

forth herein in their entirety.




                                                11
              Case 2:21-cv-03395 Document 1 Filed 07/30/21 Page 15 of 26




       91.       By committing the foregoing acts of discrimination and retaliation against Plaintiff,

 Defendants have violated the PFPO.

       92.       Defendants acted willfully and intentionally, and with malice and/or reckless

 indifference to Plaintiff’s rights, thereby warranting the imposition of punitive damages.

       93.       As a direct and proximate result of Defendants’ violation of the PFPO, Plaintiff has

 sustained the injuries, damages and losses set forth herein and has incurred attorneys’ fees and

 costs.

       94.       Plaintiff is now suffering and will continue to suffer the irreparable injury and

 monetary damages as a result of Defendants’ discriminatory, retaliatory and unlawful acts unless

 and until this Court grants the relief requested herein.

       95.       No previous application has been made for the relief requested herein.
                                              RELIEF

          WHEREFORE, Plaintiff seeks damages and legal and equitable relief in connection with

Defendants’ improper conduct, and specifically prays that the Court grant the following relief to

the Plaintiff by:

             (a) declaring the acts and practices complained of herein to be in violation of the

          ADEA;

             (b) declaring the acts and practices complained of herein to be in violation of the ADA;

             (c) declaring the acts and practices complained of herein to be in violation of the

          FMLA

             (d) declaring the acts and practices complained of herein to be in violation of the PHRA

             (e) declaring the acts and practices complained of herein to be in violation of the PFPO

                                                  12
           Case 2:21-cv-03395 Document 1 Filed 07/30/21 Page 16 of 26




          (f) enjoining and permanently restraining the violations alleged herein;

          (g) entering judgment against the Defendants and in favor of the Plaintiff in an amount

       to be determined;

          (h) awarding compensatory damages to make the Plaintiff whole for all lost earnings,

       earning capacity and benefits, past and future, which Plaintiff has suffered or may suffer

       as a result of Defendants’ improper conduct;

          (i) awarding compensatory damages to Plaintiff for past and future pain and suffering,

       emotional upset, mental anguish, humiliation, and loss of life’s pleasures, which Plaintiff

       has suffered or may suffer as a result of Defendants’ improper conduct;

          (j) awarding liquidated damages to Plaintiff;

          (k) awarding punitive damages to Plaintiff;

          (l) awarding Plaintiff other such damages as are appropriate under the ADEA, the

       ADA, the FMLA, the PHRA and the PFPO;

          (m) awarding Plaintiff the costs of suit, expert fees and other disbursements, and

       reasonable attorneys’ fees; and,

          (n) granting such other and further relief as this Court may deem just, proper, or

       equitable including other equitable and injunctive relief providing restitution for past

       violations and preventing future violations.



Dated: July 30, 2021                                  BY: /s/Katherine C. Oeltjen___________
                                                          Stephen G. Console, Esquire (36656)
                                                          Katherine C. Oeltjen, Esquire (318037)
                                                          CONSOLE MATTIACCI LAW, LLC
                                                          1525 Locust Street, 9th Floor

                                               13
Case 2:21-cv-03395 Document 1 Filed 07/30/21 Page 17 of 26




                                   Philadelphia, PA 19102
                                   (215) 545-7676

                                   Attorneys for Plaintiff




                            14
Case 2:21-cv-03395 Document 1 Filed 07/30/21 Page 18 of 26




EXHIBIT 1
Case 2:21-cv-03395 Document 1 Filed 07/30/21 Page 19 of 26
Case 2:21-cv-03395 Document 1 Filed 07/30/21 Page 20 of 26
Case 2:21-cv-03395 Document 1 Filed 07/30/21 Page 21 of 26
Case 2:21-cv-03395 Document 1 Filed 07/30/21 Page 22 of 26
Case 2:21-cv-03395 Document 1 Filed 07/30/21 Page 23 of 26
Case 2:21-cv-03395 Document 1 Filed 07/30/21 Page 24 of 26
Case 2:21-cv-03395 Document 1 Filed 07/30/21 Page 25 of 26




EXHIBIT 2
                             Case 2:21-cv-03395 Document 1 Filed 07/30/21 Page 26 of 26
 EEOC Form 161-B (11/2020)                U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Karen A. Kavalauskas                                                          From:    Philadelphia District Office
       REDACTED                                                                                801 Market Street
        Philadelphia, PA 19148                                                                 Suite 1000
                                                                                               Philadelphia, PA 19107




                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                           Telephone No.

                                                         Damon A. Johnson,
 17F-2020-60887                                          State & Local Program Manager                                 (267) 589-9722
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

        X         More than 180 days have passed since the filing of this charge.

                  Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
        X         The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                        On behalf of the Commission


                                                                                                                     May 3, 2021
 Enclosures(s)                                                          Dana R. Hutter,                                       (Date Issued)
                                                                        Deputy Director

 cc:          For Respondent                                                          For Charging Party:
              Timothy W. Millet                                                       Katherine C. Oeltjen, Esq.
              Deputy General Counsel                                                  Console Mattiacci Law, LLC
              PNC Bank                                                                Via email only: oeltjen@consolelaw.com
              Via email only: AdminCharge@pnc.com
